DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CENTURY AMBULANCE SERVICE, INC.,
                  a Florida Profit Corporation, and
                        RUBEN KEITH FOX,
                             Appellants,

                                    v.

                               LUIS LEAL,
                                Appellee.

                              No. 4D22-563

                          [December 8, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE19-003442 (04).

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellants.

  Jesse B. Soffer of The Soffer Firm, PLLC, Miami, John. F. Romano of
Romano Law Group, West Palm Beach, and Jeffrey V. Mansell of
Burlington & Rockenbach, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.